Citation Nr: 1234204	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for gunshot wound of the left hand with combined ulnar and median nerve palsy.  

2.  Entitlement to a rating higher than 30 percent for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  

3.  Entitlement to a rating higher than 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg.  

4.  Entitlement to a rating higher than 20 percent for combined peroneal and tibial palsy of the right leg.  

5.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine, L5-S1.  

6.  Entitlement to an initial rating higher than 10 percent prior to December 3, 2010 and an initial rating higher than 30 percent from December 3, 2010, for chronic ligamentous strain of the left knee.  

7.  Entitlement to an initial rating higher than 10 percent prior to December 3, 2010 and an initial rating higher than 40 percent from December 3, 2010, for degenerative joint disease of the right knee due to gunshot wound.  

8.  Entitlement to an initial rating higher than 10 percent for scar of the left hand due to gunshot wound.  

9.  Entitlement to an initial rating higher than 10 percent for sensory deficit with radiculopathy of the right lower extremity.  

10.  Entitlement to an initial rating higher than 10 percent for sensory deficit with radiculopathy of the left lower extremity.  

11.  Entitlement to an effective date earlier than May 6, 2002, for a 10 percent rating for degenerative joint disease of the right knee due to gunshot wound.  

12.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy.  

13.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  

14.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for degenerative joint disease of the right knee due to gunshot wound.  

15.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine, L5-S1.  

16.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for chronic ligamentous strain of the left knee.  

17.  Whether there was a timely notice of disagreement filed with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for scar of the left hand due to gunshot wound. 

18.  Whether there was clear and unmistakable error in an August 2003 rating decision, which granted an effective date of January 29, 2003 for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to October 1968.  



This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2003, January 2004, October 2006, and July 2010 of Department of Veterans Affairs (VA) Regional Offices (RO).  

In January 2005 the Veteran had initiated an appeal on the claim for an effective date earlier than January 29, 2003, for the grant of a total disability rating for compensation based on individual unemployability.  The RO issued the Veteran a statement of the case in October 2006, but the Veteran's substantive appeal received by the RO in November 2006 was ambiguous as to whether he desired to perfect his appeal as to the claim for an earlier effective date.  In February 2008, the Veteran's attorney stated that the Veteran did not wish to continue his appeal on that issue.  

In a statement, dated August 20, 2012, the Veteran's attorney argued for earlier effective dates, decided by the RO in a rating decision in August 2003, granting service connection and assigning ratings for several disabilities and granting higher ratings for two previously service-connected disabilities.  In his argument, the attorney alleged that the RO clearly and unmistakably erred in assigning the effective dates.  The effective date was January 29, 2003, in relation to the following issues:  a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy, a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers, the grant of service connection for degenerative joint disease of the right knee due to gunshot wound, the grant of service connection for chronic ligamentous strain of the left knee, and the grant of service connection for scar of the left hand due to gunshot wound. 

The claim of clear and unmistakable error in the rating decision in August 2003 by RO on effective date of January 29, 2003 for the awards of service connection and ratings (as listed in the paragraph above), has been raised by the Veteran's attorney and are referred to the RO for appropriate action.  





The claims enumerated as 1, 2, 5, 6, 7, 8, 9, 10, 11, and 18, found on pages 1 through 3 above, are addressed are REMANDED to the RO.


FINDINGS OF FACT

1.  For the period covered in this appeal, service connection is in effect for multiple disabilities of the right lower leg to include gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg (30 percent disabling from September 1981), combined peroneal and tibial palsy of the right leg (20 percent disabling from January 1976), residuals of a skin graft of the right leg to include scars (10 percent disabling from May 1972), and degenerative joint disease of the right knee due to gunshot wound (10 percent disabling from May 6, 2002 and 40 percent disabling from December 3, 2010); the combined evaluation for these disabilities exceeds the 40 percent maximum rating allowed for disabilities below the knee, and is equivalent to the 60 percent maximum rating allowed for disabilities up to the middle or lower third of the thigh inclusive of the knee, under the amputation rule.  

2.  A higher rating for the service-connected gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg would impermissively increase his combined disability evaluation under the law.

3.  A higher rating for the service-connected combined peroneal and tibial palsy of the right leg would impermissively increase his combined disability evaluation under the law.  






4.  In a rating decision in August 2003, the RO granted service connection for degenerative joint disease of the right knee due to gunshot wound, degenerative disc disease of the lumbar spine, L5-S1, chronic ligamentous strain of the left knee, and scar of the left hand due to gunshot wound; assigned ratings of 20 percent for gunshot wound of the left hand with combined ulnar and median nerve palsy and of 30 percent for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers; and assigned an effective date of January 29, 2003 for the awards of service connection and higher ratings; although the RO notified the Veteran of the rating decision by letter in August 2003, he did not initiate an appeal within one year of the notice letter.  

5.  In January 2004 in a rating decision by the RO, after receipt of additional private medical evidence, the RO confirmed the ratings it assigned for the disabilities considered in the rating decision in August 2003; the assigned effective dates for the disability awards made in August 2003 were not adjudicated at that time.  

6.  The first evidence of a statement from the Veteran, which may reasonably be construed as a notice of disagreement with the effective dates assigned to the disability awards made in the rating decision in August 2003 was dated in and received by the RO in January 2005, beyond the one-year time period to appeal. 


CONCLUSIONS OF LAW

1.  A rating higher than 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.73, Diagnostic Codes 5311, 5312 (2011). 





2.  A rating higher than 20 percent for combined peroneal and tibial palsy of the right leg must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.124a, Diagnostic Codes 8522 (2011). 

3.  The requirements are not met for a timely notice of disagreement with respect to an August 2003 rating decision, which assigned an effective date of January 29, 2003 for the awards of service connection for degenerative joint disease of the right knee due to gunshot wound, degenerative disc disease of the lumbar spine, L5-S1, chronic ligamentous strain of the left knee, and scar of the left hand due to gunshot wound; and for the awards of a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy, and of a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers; and the Board does not have jurisdiction to consider those issues on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

However, with regard to the issues of a higher rating for right lower leg disabilities and of the timeliness of a notice of disagreement regarding earlier effective dates, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  



That is, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been provided ample opportunity to present evidence and argument in support of the claims.  

As to the issues of a higher rating, the RO provided pre-adjudication VCAA notice by letter, dated in February 2003, informing the Veteran of the type of evidence needed to substantiate the claims, and offered him an opportunity for a hearing.  As to the issue of timeliness of the notice of disagreement, the Board sent the Veteran a letter in June 2012, informing him that it was necessary to address whether it had jurisdictional authority to review the earlier effective date issue, providing him information regarding notice of disagreement requirements, and giving him an opportunity to respond.  The Veteran's attorney responded with argument in August 2012.   









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

To assess whether higher ratings are warranted for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, and for combined peroneal and tibial palsy of the right leg, the "amputation rule" applies as set forth in 38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As an example, the regulation explains that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165 (amputation of a lower extremity at a lower level, permitting prosthesis).  The 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68.  

In this case, the maximum combined evaluation for disabilities of the right lower extremity below the knee is 40 percent, which is equivalent to the rating provided when the right lower extremity is amputated at the lower level, permitting prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5165 through 5167.  

The maximum combined evaluation for disabilities of the right lower extremity up to the middle or lower third of the thigh is 60 percent, which is equivalent to the rating provided when the middle or lower third of the thigh is amputated, when the lower leg is amputated with a defective stump and thigh amputation is recommended, or when a lower leg amputation is not improved by prosthesis controlled by natural knee action.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162 through 5164.  





The service-connected right lower leg extremity disabilities include gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg (30 percent disabling from September 1981), combined peroneal and tibial palsy of the right leg (20 percent disabling from January 1976), residuals of a skin graft of the right leg to include scars (10 percent disabling from May 1972), and degenerative joint disease of the right knee due to gunshot wound (10 percent disabling from May 6, 2002 and 40 percent disabling from December 3, 2010).  The combined rating for these disabilities under 38 C.F.R. § 4.25 (providing a combined rating table) already exceeds 40 percent when considering the service-connected disabilities below the knee and is equivalent to 60 percent when considering the service-connected disabilities up to the middle or lower third of the thigh inclusive of the knee.  

In applying the amputation rule, therefore, the right lower leg disabilities are treated as a 40 percent combined rating for disabilities below the knee and as a 60 percent combined rating for disabilities of the lower leg inclusive of the knee.  A higher rating for either of the disabilities on appeal could not, as a matter of law, result in an increase in the overall combined disability rating beyond the current 40 percent, or 60 percent if the knee disability is considered. 

The Board acknowledges the Veteran's symptoms, including pain, loss of motion, numbness, and swelling.  However, as the combined total disability rating for all of his right lower leg disabilities already exceeds the 40 percent maximum allowed by the amputation rule, or is equivalent to the 60 percent maximum allowed if the knee disability is accounted for, there is no factual or legal basis for higher ratings for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, and for combined peroneal and tibial palsy of the right leg. 






In sum, higher ratings for the gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, and for his combined peroneal and tibial palsy of the right leg, are prohibited by regulation under 38 C.F.R. § 4.68, and the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In other words, the Veteran is not entitled to more compensation for the right lower extremity than he would receive if his right lower extremity was amputated. 

Timeliness of a NOD

Legal Criteria

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case is furnished to the claimant.  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (a notice of disagreement), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011).  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

With respect to a notice of disagreement, a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).



The actual wording of the communication and the context in which it was written must be considered in determining whether it constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad notice of disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A specific notice of disagreement, by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the notice of disagreement.  All communications should be liberally construed.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


Whether a notice of disagreement has been filed on time is an appealable issue.  If the claimant or his representative protests an adverse determination made by the RO with respect to timely filing of the notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c). 

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

Analysis

In August 2003, in a rating decision, the RO granted the claims of service connection for degenerative joint disease of the right knee due to gunshot wound, degenerative disc disease of the lumbar spine, L5-S1, chronic ligamentous strain of the left knee, and scar of the left hand due to gunshot wound.  The RO also granted higher ratings of 20 percent for service-connected gunshot wound of the left hand with combined ulnar and median nerve palsy and of 30 percent for service-connected gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  

The RO assigned an effective date of January 29, 2003, for all of the awards of service connection and higher ratings.  By letter in August 2003, the RO notified the Veteran of the rating decision and apprised him of his procedural and appellate rights by way of an enclosed VA Form 4107 ("Your Rights to Appeal Our Decision").  The Veteran was informed that he had one year from the date of the notice letter to appeal the rating decision of August 2003.  The Veteran did not initiate an appeal within one year of the notice letter.  




In January 2004 in a rating decision, after receipt of additional private medical evidence, the RO confirmed the ratings it assigned for the disabilities considered in the rating decision in August 2003.  The RO did not adjudicate an effective date earlier than January 29, 2003, for the disability awards made in the rating decision in August 2003.    

The next evidence in the claims folder that was received from the Veteran was a statement dated in and received by the RO in January 2005, which is beyond the one-year time period to appeal, wherein he asserts that he was entitled to earlier effective dates for his disability awards.  There is no other statement or indication in the record from the Veteran that was received after the rating decision in August 2003 and before the January 2005 statement that may reasonably be construed as a notice of disagreement with the effective dates assigned to the disability awards made in the rating decision in August 2003.  See 38 C.F.R. § 20.201; Gallegos  v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

Under VA regulations, the Veteran had one year - that is, until August 13, 2004 - to file a notice of disagreement.  See 38 C.F.R. §§ 20.302(a), 20.305.  As noted, the first evidence in the claims folder of any statements from the Veteran that may be construed as a notice of disagreement was that statement received by the RO in January 2005, well beyond the one-year time limit.  Therefore, this statement as a notice of disagreement was untimely.   

On review of the evidence, the Board finds that the Veteran failed to file a timely notice of disagreement with the RO's rating decision in August 2003 with respect to the effective date of January 29, 2003, that was assigned for the disability awards.  The earliest date that a notice of disagreement was received by the RO from the Veteran is January 2005, well beyond the one-year time period for filing.  38 C.F.R. § 20.302(a). 





Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992). 

The Veteran has not presented "good cause," or any reason, as to why he did not file a notice of disagreement within one year by August 13, 2004.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  Here, there is no clear evidence to rebut the presumption of notification in this case.  There is no indication or allegation that the August 13, 2003, notice letter was returned as undeliverable or that the Veteran did not receive notice of the August 2003 rating decision.  There is no evidence of a change of address prior to the issuance of the August 2003 rating decision, and the address listed on the notice letter of the August 2003 rating decision matches the most recent address provided by the Veteran at that time.  In short, the Veteran has not provided any explanation as to his failure to file a timely notice of disagreement.  Therefore, there is no legal entitlement to an extension of time to file his notice of disagreement in the present case.  38 C.F.R. § 3.109(b); Corry, 3 Vet. App. at 235. 







The Board notes that whether a timely notice of disagreement has been filed is an issue that is appealable to the Board.  That is, if a claimant protests an adverse determination made by the RO regarding the timeliness of a notice of disagreement, the claimant is to be issued a statement of the case on the issue of whether the notice of disagreement was timely.  See 38 C.F.R. §§ 19.34, 20.101(c).  Here, the RO initially accepted the Veteran's January 2005 statement as a timely notice of disagreement as to the effective date issues and issued a statement of the case in July 2010 on those issues, following which the Veteran filed a substantive appeal in August 2010, to perfect his appeal to the Board.  The RO, however, informed the Veteran in a November 2010 letter that the January 2005 notice of disagreement as to the effective dates assigned in the August 2003 rating decision was not timely filed, and the effective date issues were therefore not on appeal.  As to this notification, the RO also informed him of his procedural and appellate rights by way of an enclosed VA Form 4107 ("Your Rights to Appeal Our Decision").  There is no statement from the Veteran or his attorney that can be construed as a notice of disagreement regarding the RO's determination that the January 2005 statement was an untimely notice of disagreement, and as such no statement of the case on the timeliness issue has been issued.  However, because the Veteran has filed a substantive appeal on the earlier effective date issues, which is the step by which a claimant perfects his appeal to the Board on issues, the Board is compelled to address whether or not the effective date issues are properly on appeal.  

Nevertheless and notwithstanding the fact that the RO appeared to have initially waived the issue of the timeliness of the notice of disagreement (as it had issued a statement of the case on the merits of the earlier effective date issues), as indicated in its June 2012 letter, the Board informed the Veteran that it would be determining whether it had jurisdictional authority to review the earlier effective date issues, and provided him information as to requirements for a timely filing of a notice of disagreement and giving him an opportunity to respond.  





The Veteran's attorney responded with an argument in August 2012, which did not go to the merits of the timeliness issue.  In any case, underlying the decision herein to determine whether it has jurisdiction to consider the merits of the earlier effective date claims, the Board adheres to the fact that while the issue of the timeliness of a substantive appeal may be waived, the issue of the timeliness of a notice of disagreement may not be waived.  Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Accordingly, as a timely notice of disagreement was not received as to the earlier effective date issues, the Board is barred from exercising authority to decide the merits of such issues.  

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence that governs the outcome of this case.  The Veteran's notice of disagreement was untimely.  Accordingly, the issue of the timeliness of the Veteran's notice of disagreement must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran did not file a timely notice of disagreement, as articulated above, the Board must conclude that a timely appeal was not perfected.  Therefore, as previously discussed, the Board is without jurisdiction to consider the underlying claims relevant to the effective dates assigned in the August 2003 rating decision. 

It is moreover noted that while the Veteran's January 2005 statement cannot be interpreted as a timely notice of disagreement with the RO's August 2003 rating decision with respect to the assigned effective dates, as explained above, it may also not be accepted as a "freestanding" claim for earlier effective dates, as that has been rejected by the United States Court of Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a freestanding claim for an earlier effective date is subject to dismissal due to the lack of a proper claim).  







However, as noted in the Introduction, the Veteran's attorney has alleged in August 2012 that the RO's August 2003 rating decision contained clear and unmistakable error in the assignment of the effective dates, and such a claim constitutes grounds for considering the propriety of the RO's assignment of effective dates in the August 2003 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, as a free-standing claim for an earlier effective date vitiates the rule of finality).  In other words, irrespective of the Board's decision herein regarding timeliness of the notice of disagreement, the Veteran is not foreclosed from having the assignment of effective dates in the August 2003 rating decision reviewed.  


ORDER

A rating higher than 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg is denied.  

A rating higher than 20 percent for combined peroneal and tibial palsy of the right leg is denied.  

As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003, for a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy, the claim is dismissed.  

As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers, the claim is dismissed.  



As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for degenerative joint disease of the right knee due to gunshot wound, the claim is dismissed.  

As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine, L5-S1, the claim is dismissed.  

As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for chronic ligamentous strain of the left knee, the claim is dismissed.  

As the Veteran did not file a timely notice of disagreement with respect to an August 2003 rating decision that assigned an effective date of January 29, 2003 for the grant of service connection for scar of the left hand due to gunshot wound, the claim is dismissed.   


REMAND

The remaining issues on appeal consist of the following:  

1).  A rating higher than 40 percent for gunshot wound of the left hand with combined ulnar and median nerve palsy; 

2).  A rating higher than 30 percent for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers; 

3).  An initial rating higher than 20 percent for degenerative disc disease of the lumbar spine, L5-S1; 

4).  An initial rating higher than 10 percent prior to December 3, 2010 and an initial rating higher than 30 percent from December 3, 2010, for chronic ligamentous strain of the left knee; 

5).  An initial rating higher than 10 percent prior to December 3, 2010 and an initial rating higher than 40 percent from December 3, 2010, for degenerative joint disease of the right knee due to gunshot wound; 

6).  An initial rating higher than 10 percent for scar of the left hand due to gunshot wound; 

7).  An initial rating higher than 10 percent for sensory deficit with radiculopathy of the right lower extremity; 

8).  An initial rating higher than 10 percent for sensory deficit with radiculopathy of the left lower extremity; 

9).  An effective date earlier than May 6, 2002, for a 10 percent rating for degenerative joint disease of the right knee due to gunshot wound; and 

10).  Whether there was clear and unmistakable error in an August 2003 rating decision, which granted an effective date of January 29, 2003 for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.




With regard to the claims for increase, numbers 1 to 6 above, as indicated in the Introduction to this document, the Board is referring to the RO the issue of whether there was clear and unmistakable error in an August 2003 rating decision, which assigned an effective date of January 29, 2003, for the awards of a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy, of a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers, of service connection for degenerative joint disease of the right knee due to gunshot wound, of service connection for chronic ligamentous strain of the left knee, and of service connection for scar of the left hand due to gunshot wound.  

The question of whether there was clear and unmistakable error in the August 2003 rating decision, which assigned an effective date of January 29, 2003 for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1, is on appeal and requires further development, as explained below.  

Before the Board can consider the question of higher ratings, the RO must first adjudicate the question of whether there was clear and unmistakable error in the August 2003 rating decision in assigning the effective dates, because the issues are inextricably intertwined and a decision on the clear and unmistakable error claims may impact the decision on the claims for higher ratings.  

With regard to the claims for a higher rating for sensory deficit with radiculopathy of the right and left lower extremities, the Veteran most recently underwent a VA spine and neurological examinations in December 2010 to address the current nature and severity of the conditions.  The examinations, however, did not furnish adequate evidence in order to decide the claims.  For example, the Veteran's right lower extremity and left lower extremity are each currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for slight incomplete paralysis of the sciatic nerve.  The examinations do not reflect whether the conditions may be moderate in severity, or 20 percent disabling, under the evaluation criteria.  Thus, another examination should be scheduled.  


With regard to the claim for an effective date earlier than May 6, 2002, for a 10 percent rating for degenerative joint disease of the right knee due to gunshot wound, additional clarification is needed as to the claim before the Board.  The Board observes that the RO assigned the 10 percent rating for the right knee disability in a July 2010 rating decision, without regard to the fact that the effective date of service connection for the disability was previously established as January 29, 2003, as decided in an August 2003 rating decision.  In other words, the RO assigned a rating prior to the established date of service connection.  The RO should clarify whether its action was essentially one in which it was granting an earlier effective date for service connection for the right knee disability.  As noted above, the Veteran's attorney has filed a claim alleging clear and unmistakable error in the RO's August 2003 rating decision, granting service connection for right knee degenerative joint disease.  

With regard to the clear and unmistakable error claim, the Board notes that the Veteran's attorney indicated in a letter dated May 29, 2012, that he had filed a notice of disagreement, dated in November 2011.  He stated that the notice of disagreement was in regard to an August 2011 rating decision, in which the RO determined that clear and unmistakable error had not been made in an August 2003 rating decision that assigned an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Furthermore, the claims file does not contain the notice of disagreement referenced by the attorney, and a copy of it should be requested from the attorney.  It is also noted that a decision on the claim for a higher rating for the lumbosacral spine disability is deferred until such development has been completed.  






Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran's attorney a copy of the November 28, 2011, notice of disagreement with the August 2011 rating decision, to which the attorney referred in his May 29, 2012, letter to the Board.  

2.  Furnish the Veteran and his attorney a statement of the case on the claim of whether there was clear and unmistakable error in an August 2003 rating decision that granted an effective date of January 29, 2003 for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

3.  Adjudicate the issue of whether there was clear and unmistakable error in the August 2003 rating decision that assigned an effective date of January 29, 2003, for the awards of a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy, of a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers, of service connection for degenerative joint disease of the right knee due to gunshot wound, of service connection for chronic ligamentous strain of the left knee, and of service connection for scar of the left hand due to gunshot wound.  




4.  Furnish the Veteran a statement of the case on the claim of whether there was clear and unmistakable error in the August 2003 rating decision that assigned an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

5.  Afford the Veteran for a VA neurological examination to determine the severity of the service-connected sensory deficit with radiculopathy of the right lower extremity and service-connected sensory deficit with radiculopathy of the left lower extremity.  

The VA examiner is asked to characterize the severity of each condition as slight, moderate, moderately severe, or severe, and if feasible to distinguish the symptoms of radiculopathy from the symptoms of the residuals of gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, combined peroneal and tibial palsy of the right leg. 

The Veteran's file should be made available to the examiner in conjunction with the examination.  







6.  After the above development is completed, adjudicate the claims.  In so doing, the RO should clarify whether an earlier effective date for the grant of service connection for degenerative joint disease of the right knee, was intended when in the July 2010 rating decision it assigned an effective date of May 6, 2002, for a 10 percent rating for the degenerative joint disease of the right knee, which would have proceeded the effective date for the grant of service connection.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


